Citation Nr: 1106549	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include major depression associated with organic brain 
syndrome.

2.  Entitlement to service connection for major depression 
(claimed as associated with organic brain syndrome).

3.  Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for schizophrenic 
reaction, chronic, undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from October 1970 
to April 1971.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which denied entitlement to service connection for residuals of 
head trauma and denied claim for service connection for 
schizophrenic reaction, chronic, undifferentiated type and denied 
the claim.

The Board notes the Veteran claimed service connection for a 
"psychiatric disorder" and residuals of head trauma.  In a 
February 2006 letter, the RO asked him to clarify a specific 
psychiatric disorder in his claim.  He responded in a March 2006 
letter, clarifying that he was claiming service connection for 
"major depression associated with organic brain syndrome."  In 
a September 2006 rating decision, however, the RO apparently 
reopened the previously denied claim for schizophrenic reaction 
and confirmed and continued the previous denial.  In light of the 
above, the Board has recharacterized the issues on appeal to 
accurately reflect the Veteran's claims.  See Boggs v. Peake, 520 
F.3d 1330, 1335 (Fed. Cir. 2008).

Additionally, despite the determination reached by the RO, the 
Board must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the claims file reveals that further development is 
required before the Board can adjudicate the claims.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  In this case, 
although the RO issued VCAA notice in February 2006, that notice 
did not advise the Veteran of the information and evidence needed 
to substantiate a claim for service connection.  Corrective 
notice should be provided on remand.

In this case, service treatment records report an event in which 
the Veteran was "either 'jumped' or hit by a car" in January 
1971 and knocked unconscious.  He was reportedly hospitalized and 
treated by the "surgical service" for approximately one week in 
late January and early February 1971, but had complaints of 
"blackening out" since the injury.  It was noted these episodes 
sounded more like episodes of thought deprivation and 
depersonalization.  The records of treatment for the reported 
period of unconsciousness are not included in the Veteran's 
service treatment records.  On remand, the AMC/RO should take 
appropriate steps to obtain them, and any additional service 
treatment records, and associate them with the claims file.  In 
addition, request the Veteran's service personnel records, as 
these records may contain relevant information to the claims.

Recent competent VA treatment records include diagnoses of major 
depression and organic brain injury in July 2004, and the Veteran 
indicates that his current brain disorder is related to the in-
service injury.  However, in a February 2004 VA new patient note, 
the Veteran disclosed that he also sustained a head injury 
slipping on black ice after service.  The AMC/RO should ask the 
Veteran to identify all private and VA treatment he has received 
for any head injury since separation from service.  

In addition, as the record reflects an indication of treatment 
for a possible head injury in service and current psychiatric and 
organic brain disorder symptoms, the Board also finds that the 
Veteran should be provided with a VA brain examination and a 
mental disorders examination to determine the nature of his 
claimed residuals of head trauma and major depression 
disabilities, and to obtain opinions as to whether any such 
disorders are related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that advises him about what is 
needed to substantiate a claim for service 
connection.

2.  Request, through official sources, all 
available service treatment records, to 
include in-patient "surgical service" 
hospital records between January and February 
1971 at Womack Army Medical Center at Fort 
Bragg.  If records are unavailable, then the 
file should be annotated as such and the 
Veteran and his representative should be so 
notified.

3.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
of all health care providers who have treated 
him for any head injury.  After securing any 
necessary release, the AMC/RO should obtain 
any records which are not duplicates of those 
contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran and his representative should be so 
notified.

4.  After the above has been completed to the 
extent possible, schedule the Veteran for a 
VA brain examination by a physician to 
determine the nature and extent of any 
current brain disorders, and to obtain an 
opinion as to whether any such disorders are 
related to service.  The claims file must be 
provided to and be reviewed by the physician 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, and the results should be reported 
in detail.

Following review of the claims file and 
examination of the Veteran, the physician 
should clearly identify all brain disorders 
found.  The physician should opine as to 
whether it is more likely, less likely, or at 
least as likely as not (50 percent 
probability or greater) that any current 
brain disorder arose during service or is 
otherwise related to any incident of service, 
taking into account the Veteran's in-service 
report of being "jumped" or hit by a car 
and subsequent loss of consciousness as well 
as his February 2004 disclosure of post-
service head injury.  A medical analysis and 
rationale are to be included with all 
opinions expressed.

5.  Scheduled the Veteran for a VA mental 
disorders examination to determine the nature 
and extent of any psychiatric disorders, and 
to obtain an opinion as to whether any such 
disorder is related to service.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including 
psychological testing, and the results should 
be reported in detail.

Following review of the claims file and 
examination of the Veteran, the psychiatrist 
should clearly identify all psychiatric 
disorders found.  With respect to each 
diagnosed psychiatric disability, the 
psychiatrist should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of service.  
If the examiner concludes a current disorder 
is related to a psychiatric disorder which 
preexisted service, the examiner should 
indicate whether the condition was 
permanently worsened beyond normal 
progression (aggravated) during service.  A 
medical analysis and rationale are to be 
included with all opinions expressed.

6.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

